Citation Nr: 0937655	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
sarcoidosis and service-connected right bundle branch block.

2.  Entitlement to service connection for a disability 
affecting the left elbow, left wrist, left leg, left 
shoulder, right shoulder and low back, claimed as secondary 
to service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1966 to January 1969.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The Veteran subsequently moved to New Hampshire; 
the Manchester RO currently has jurisdiction over the 
Veteran's claims.

Procedural history

Service connection for a cardiovascular disorder on a 
secondary basis was denied by the RO in rating decisions 
dated in December 1997, June 1998, January 1999, March 2000 
and August 2002, which the Veteran did not appeal.

The present appeal stems from the above-referenced June 2003 
rating decision, which, in part, denied the Veteran's claims 
for service connection for coronary artery disease and for a 
disability of the left elbow, left wrist, left leg, left 
shoulder, right shoulder and low back.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a hearing which was 
conducted in Washington, D.C. in October 2005.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

In October 2006, the undersigned requested an opinion from an 
Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2008).  Two opinions have 
been obtained, and the Veteran has been provided opportunity 
to respond thereto.

The Board remanded this case in April 2007 for additional 
development.  The case has been returned to the Board.  

Issues not on appeal

In an October 1993 rating decision, the RO in Washington, 
D.C. denied the Veteran's claim of entitlement to service 
connection for chronic cardiovascular disease, claimed as 
being directly due to service.  The Veteran initiated an 
appeal of the October 1993 rating decision.  In an unappealed 
September 1997 decision, the Board denied the issue of 
entitlement to service connection for cardiovascular disease 
on a direct basis.  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2006).  

In a December 2007 statement, it appears as though the 
Veteran is attempting to reopen the previously-denied claim 
of entitlement to service connection for cardiovascular 
disease on a direct basis.  That issue has not yet been 
addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].  

In June 2007, the Veteran raised the matter of entitlement to 
service connection for a back disability on a direct basis.  
That issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.

The Board emphasizes that the current appeal involves the 
separate and distinct matters of secondary service connection 
for cardiovascular disease and a back disability.  Compare 
38 C.F.R. §§ 3.303, 3.310 (2008).




FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a cardiovascular disorder on a secondary 
basis.

2.  The evidence associated with the claims folder subsequent 
to the August 2002 RO rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the Veteran's claim of entitlement to service connection for 
a cardiovascular disorder on a secondary basis.  

3.  A preponderance of the competent medical evidence of 
record does not indicate that a medical nexus exists between 
the Veteran's service-connected sarcoidosis or right bundle 
branch block and his currently diagnosed coronary artery 
disease.  

4.  A preponderance of the competent medical evidence of 
record does not indicate that a medical nexus exists between 
the Veteran's service-connected sarcoidosis and his currently 
diagnosed disability affecting the left elbow, left wrist, 
left leg, left shoulder, right shoulder and low back.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the August 2002 RO decision, new and material 
evidence has been received; therefore the claim of 
entitlement to service connection for a cardiovascular 
disorder on a secondary basis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).



3.  Coronary artery disease is not proximately due to nor is 
it the result of the Veteran's service-connected sarcoidosis 
or right bundle branch block.  
38 C.F.R. § 3.310 (2008).

4.  A disability affecting the left elbow, left wrist, left 
leg, left shoulder, right shoulder and low back is not 
proximately due to nor is it the result of the Veteran's 
service-connected sarcoidosis.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection on a secondary basis for 
(1) a cardiovascular disorder and (2) a disability affecting 
the left elbow, left wrist, left leg, left shoulder, right 
shoulder and low back.  As was discussed in the Introduction, 
the claim for a cardiovascular disorder was denied in the 
past; implicit is the Veteran's contention that new and 
material evidence has been received to reopen the previously-
denied claim.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in April 2007.  The Board instructed the agency of 
original jurisdiction (AOJ) to send the Veteran appropriate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), to include the evidentiary requirements with respect 
to the submission of new and material evidence as well as 
secondary service connection claims, as well as the holdings 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ was 
then to readjudicate the claims.



Corrective VCAA notice letters were issued in May 2007, 
December 2007 and February 2009, and the VA Appeals 
Management Center (AMC) subsequently readjudicated the claims 
in the June 2009 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The VCAA 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to both 
issues on appeal; the standard of review and duty to assist 
do not apply to the claim for a cardiovascular disorder 
unless it is reopened.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

This standard does not apply to a claim to reopen until such 
claim has in fact been reopened.  The standard of review as 
to the issue involving the submission of new and material 
evidence will be set forth where appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for secondary service connection in letters from 
the AMC dated December 18, 2007 and February 4, 2009, 
including evidence that "your service-connected disability 
either caused or aggravated your additional disability."  
See the December 2007 VCAA letter at page 4; see also the 
February 4, 2009 letter at page 9.

With respect to notice regarding new and material evidence, a 
letter from the AMC dated May 17, 2007 and the February 2009 
letter specifically explained that the Veteran was 
"previously denied service connection for coronary artery 
disease . . . The appeal period for that decision ahs expired 
and the decision is now final."  The Veteran was also 
advised that evidence sufficient to reopen the Veteran's 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
The Veteran was also specifically advised in the in the 
February 2009 letter as to the reason this claim was 
previously denied:  "Your claim was previously denied 
because there is no medical literature to show that 
sarcoidosis causes coronary artery disease and a VA examiner 
opined that your coronary artery disease is not secondary to 
your sarcoid or right bundle branch block."  [Emphasis as in 
original]  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the May 2007 and February 2009 
VCAA letters incorrectly informed the Veteran of the date of 
the last final rating decision denying service connection for 
coronary artery disease.  However, in light of the fact the 
Board is reopening the claim, any VCAA error in connection 
with that issue is harmless.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2007, December 2007 and February 2009 VCAA letters.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed in the letters that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.  The letters 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The Veteran was specifically notified in the May 2007 and 
February 2009 letters to describe or submit any additional 
evidence which he thought would support his claim.  See the 
May 17, 2007 letter at page 2; see also the February 4, 2009 
letter at page 3.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The February 2009 VCAA letter provided notice as to 
elements (4) and (5), degree of disability and effective 
date.  In any event, because the Veteran's claims are being 
denied, elements (4) and (5) are moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).



The VCAA appears to have left intact the requirement that a 
Veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

With respect to the claim for a disability affecting the left 
elbow, left wrist, left leg, left shoulder, right shoulder 
and low back, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private treatment of the Veteran and records from 
the Social Security Administration.  Additionally, the RO 
obtained a VA examination in June 2002 and a VA medical 
opinion in December 2002 and the Board obtained IME opinions 
in October 2006 and November 2006, which will be discussed 
below.  

The VA examination and IME reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
private treatment records, documented his current medical 
conditions, reviewed pertinent medical research, conducted an 
appropriate physical examination (in June 2002) and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination and IME reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).  The Veteran has been accorded the opportunity 
to present evidence and argument in support of his claims.  
He is ably represented by his service organization.  He 
provided personal testimony to the undersigned in October 
2005.

Therefore, the Board will proceed to a decision.  

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
sarcoidosis and service-connected right bundle branch block.

Relevant law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998). 


Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Finality/new and material evidence

The request to reopen the previously-denied claim of 
entitlement to service connection for a cardiovascular 
disorder was denied in an unappealed August 2002 rating 
decision.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

The August 2002 denial of service connection was predicated 
on the absence of evidence of a medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability [Wallin element 3].  

The record contains more recent evidence satisfying Wallin 
element (3).  Specifically, a November 2002 report from 
C.N.B., M.D., indicates the Veteran's service-connected right 
bundle branch block contributes to his current cardiovascular 
disorder.

The Veteran's claim of entitlement to secondary service 
connection for a cardiovascular disorder is accordingly 
reopened based on this new and material evidence.

Procedural concerns

The Board has reopened the Veteran's claim for a 
cardiovascular disorder and is considering moving forward to 
discuss the claim on its merits.  Before doing so, however, 
the Board must address certain procedural concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board may 
address a matter that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the present case, the Veteran's claim for a cardiovascular 
disorder has been adjudicated on its merits, without regard 
to the submission of new and material evidence, in the June 
2003 rating decision and September 2004 SOC.  Additionally, 
as detailed in the VCAA discussion above, the Veteran has 
been amply apprised of what is required to establish his 
claim of entitlement to service connection for a 
cardiovascular disorder.  Finally, the Veteran has set forth 
his contentions as to why he believes that service connection 
should be granted for a cardiovascular disorder on numerous 
occasions, to include during his personal hearing with the 
undersigned.  

The Board therefore finds that the Veteran will not be 
prejudiced by its consideration of this issue on its merits; 
return of this case to the RO for additional consideration is 
not required.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board has already detailed in the VCAA discussion above 
that the duty to assist has been satisfied.  There is no 
indication in the record that any evidence which may be 
pertinent to this issue has not been obtained.  Accordingly, 
the Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Merits discussion

The Veteran attributes his current coronary artery disease to 
the use of steroids to treat his service-connected 
sarcoidosis.  He alternatively contends that his currently 
diagnosed coronary artery disease is related to service-
connected right bundle branch block.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), medical evidence of a 
current disability, there are numerous diagnoses of coronary 
artery disease of record.

With respect to Wallin element (2), a service-connected 
disability, the Veteran is currently service connected for a 
right bundle branch block and also for sarcoidosis.  Wallin 
element (2) is accordingly satisfied.  [The Board observes in 
passing that the Veteran is also service-connected for 
posttraumatic stress disorder, degenerative joint disease and 
instability of the right knee and residuals of excision of 
abdominal lipomas; however, his contentions concern only the 
right bundle branch block and sarcoidosis].

With respect to Wallin element (3), there are conflicting 
medical opinions as to whether the Veteran's coronary artery 
disease is related to sarcoidosis or right bundle branch 
block.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden, supra.  However, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).
	
The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., medical opinions which found no 
relationship between the Veteran's coronary artery disease 
and his service-connected sarcoidosis or right bundle branch 
block) outweighs the evidence in favor (the medical opinions 
which found such a relationship).  The Board will discuss the 
opinions relating to sarcoidosis and the right bundle branch 
block separately.  

(i.)  Sarcoidosis

There are three medical opinions which are arguably in the 
Veteran's favor.  D.R.R., M.D., opined in May 1999 that "the 
cause of this [cardiac] abnormality is uncertain but could be 
related to his sarcoid."  Also of record is the May 2002 
letter of I.B., M.D., who states that the Veteran's "heart 
disease and subsequent condition may certainly stem from his 
service-connected sarcoid."  Finally, Dr. H.E.J. stated in 
November 2006 that corticosteroids play a role in 
acceleration of arteriosclerosis and that corticosteroids 
used to treat the Veteran's service-connected sarcoidosis 
"may well have been aggravated as a result of the 18 month 
treatment with prednisone."  

Initially, the Board notes that the opinions of Drs. D.R.R. 
and I.B. do not contain any supporting reasoning.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his 
opinion."].  In addition, use of the words "could" and 
"may" renders all three opinions speculative.  The Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The Board thus places little 
weight of probative value on the opinions of Drs. I.B., 
K.K.R. and H.E.J.  

Evidence against the claim consists of the June 2002 VA 
examiner's opinion that Veteran's coronary artery disease 
"is not secondary to his sarcoid.  He has cardiac risk 
factors such as hypertension and hypercholesterolemia which 
are well-established causes of coronary artery disease and 
would account for his coronary artery disease."  

C.N.B., M.D., indicated in November 2002 that he agreed with 
the findings of the June 2002 examiner that the Veteran's 
sarcoid did not contribute to the Veteran's coronary artery 
disease.  However, he provided no rationale for his 
conclusory opinion, and it is of relatively little probative 
value.  See Hernandez-Toyens and Bloom, both supra.

The Board sought additional clarification as to this matter 
in October 2006, specifically whether the Veteran's coronary 
artery disease was a result of his service-connected 
sarcoidosis.  Dr. E.S.S, a specialist in cardiology, reviewed 
the Veteran's claims folder and determined that the Veteran's 
coronary artery disease was not due to sarcoidosis:

The sarcoidosis did not impact the development of 
coronary artery disease . . . While sarcoidosis may 
affect the heart, it does so as an infiltrative 
process causing a reduction of cardiac function.  The 
available studies do not demonstrate significant 
cardiac involvement.  The Veteran's cath report and 
echo report from 9/11/01 showed no reduction in 
overall LV function.  It did not show evidence of 
arterial aneurysms, dilated chambers, or valvular 
insufficiency which may attend cardiac sarcoid.  The 
echo did not show the typical "ground-glass 
appearance," and the thallium stress test of 12/00 
did not show diffuse defects that are characteristic 
of sarcoidosis.  In fact even the EKGs from September 
10, 11, and 12 did not show a complete bundle branch 
block.  I thus do not believe that cardiac 
sarcoidosis is responsible for his decrease in 
exercise tolerance.

Dr. E.S.S. further stated that the use of steroids to treat 
sarcoidosis did not contribute to the Veteran's coronary 
artery disease, highlighting the fact that "[s]teroids may 
cause an increase in blood pressure, but this resolves after 
discontinuing the medication."  

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
Veteran's claim.  That is, the opinions of the June 2002 VA 
examiner and Dr. E.S.S. outweigh the conclusory statements of 
Drs. D.R.R., I.B. and H.E.J.

(ii.) Right bundle branch block

There are two medical opinions in the Veteran's favor as to 
this aspect of the claim.  Dr. I.B. opined in May 2002 that 
the Veteran's current heart problems "may" be related to 
his service-connected right bundle branch block.  However, 
the Board has already detailed above how this speculative 
opinion cannot support his claim.  See Obert and Tirpak, both 
supra.

Also in the Veteran's favor is a November 2002 opinion 
of Dr. C.N.B., who opined that:
 
It is my opinion that this [Veteran's] right bundle 
branch block likely does contribute to his 
cardiovascular mortality/effort tolerance and 
overall cardiac function.  This concept is supported 
in the literature [cited] above . . . The right 
bundle is a conduction pathway of the heart and when 
conduction pathways are blocked the result is 
usually decreased cardiac function[;] therefore in 
this [Veteran's] case his new sarcoid induced right 
bundle branch block in conjunction with his coronary 
artery disease likely causes a negative synergistic 
effect on his cardiac function/effort tolerance 
(i.e. the [Veteran] currently likely has less 
cardiac function today with his right bundle branch 
block and his coronary artery disease then [sic] he 
would have if he only had coronary artery disease).

Evidence against the claim consists of the June 2002 VA 
examiner's opinion that Veteran's coronary artery disease is 
"not secondary to his right bundle branch block."  The VA 
examiner expanded on his opinion in December 2002, noting 
that:

I have reviewed Dr. [C.N.B.]'s statement and his 
reference to right bundle branch block in Heart 
Disease by Braunwald . . . [which] indicates that the 
coexistence of right bundle branch block with 
ischemic heart disease suggests more extensive 
multivessel disease and reduced long-term survival.  
This would be true if the veteran's right bundle 
block were a result of coronary artery disease.  In 
the case of [the Veteran], the right bundle branch 
block has been attributed to sarcoidosis and NOT to 
his coronary artery disease.  All evidence in the c-
file shows that he has severe coronary artery disease 
and this would adequately explain his current 
symptoms and decreased effort tolerance . . . 
Therefore, in my opinion, his right bundle branch 
block secondary to his sarcoid does not contribute to 
his cardiovascular mortality.

[Emphasis as in the original report.]

The Board sought additional clarification as to this matter 
from Dr. E.S.S. in October 2006.  After review of the 
Veteran's claims folder, Dr. E.S.S. determined that the 
Veteran's coronary artery disease was not due to the right 
bundle branch block:

The right bundle branch block (RBBB) has no impact on 
this [veteran's] symptoms . . . This [veteran's] RBBB 
predated the onset of coronary disease . . . By the 
time of his cath in 2001, the right bundle had 
resolved.  While RBBB that develops as a result of 
severe coronary artery disease is an ominous finding, 
RBBB in the absence of severe ischemic disease is a 
benign condition.

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the June/December 2002 VA examiner 
and the October 2006 IME opinion than it does on the November 
2002 opinion of Dr. C.N.B.

The Board initially notes that Dr. C.N.B. is a neuro-
radiologist, as opposed to Dr. E.S.S., who was selected to 
provide the Board with a medical opinion given his expertise 
cardiology.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

Further, both the 2002 VA examiner and Dr. E.S.S. based their 
opinions as to the lack of a medical nexus relationship on a 
review of all of the Veteran's medical records, and Dr. 
E.S.S. emphasized the fact that the Veteran's right bundle 
block predated his coronary artery disease and had resolved 
prior to the onset of heart disease.  Significantly, Dr. 
C.N.B. did not account for the fact that the Veteran's right 
bundle branch block resolved prior to the onset of coronary 
artery disease in rendering his opinion.  The failure of Dr. 
C.N.B. to explain his positive medical nexus statement in 
light of this medical evidence weighs heavily against the 
probative value of his opinion.  See Hernandez-Toyens and 
Bloom, both supra.

Unlike the opinion of the Dr. C.N.B., the opinions of the 
June/December 2002 VA examiner and Dr. E.S.S. are well-
reasoned and draw on specific aspects from the Veteran's 
medical history, which reflects that the Veteran's right 
bundle branch block resolved prior to the onset of coronary 
artery disease.  As such, the Board finds their opinions to 
be highly probative.  See Bloom, supra.  Based on the entire 
record, the Board gives the opinion of Dr. C.N.B. little 
weight of probative value.

The Board has also considered medical treatise evidence 
submitted by the Veteran's representative in October 2005.  
The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin, 11 Vet. App. at 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  While the article submitted by the Veteran's 
representative discusses a relationship between sarcoidosis 
and the heart, this article contains no information or 
analysis specific to the Veteran's case, and does not draw 
upon a physical examination of the Veteran.  The Court has 
held on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  As such, the treatise evidence submitted by the 
Veteran is of no probative value as to the matter of medical 
nexus.  See generally Obert and Tirpak, both supra. 

The only other evidence in the claims file alleging that a 
medical relationship exists between the Veteran's coronary 
artery disease and his service-connected sarcoidosis or right 
bundle branch block are the Veteran's statements and those of 
his representative.  It is now well settled, however, that 
lay persons without medical training, such as the Veteran and 
his representative, are not qualified to render medical 
opinions regarding matters such as etiology of disease, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Veteran's statements and that 
of his representative are accordingly lacking in probative 
value.

Accordingly, the competent medical evidence of record does 
not indicate that a medical nexus exists between the 
Veteran's service-connected sarcoidosis or right bundle 
branch block and his currently diagnosed coronary artery 
disease.
Wallin element (3) has not been met, and the Veteran's claim 
fails on this basis.  
The benefit sought on appeal is accordingly denied.. 

2.  Entitlement to service connection for a disability 
affecting the left elbow, left wrist, left leg, left 
shoulder, right shoulder and low back, claimed as secondary 
to service-connected sarcoidosis.

The Veteran contends that he incurred a disability affecting 
his left elbow, left wrist, left leg, left shoulder, right 
shoulder and low back as a result of his service-connected 
sarcoidosis, more specifically due to steroid treatment for 
service-connected sarcoidosis.  See the October 2005 hearing 
transcript, page 19.

Analysis

With respect to Wallin element (1), the medical evidence of 
record reflects the Veteran has undergone numerous lumbar 
laminectomies, bilateral shoulder surgery, left wrist 
surgery, and excision of bone chips from his left elbow.  
Numerous treating clinicians have indicated the Veteran 
evidences a systemic problem in multiple joint sites which 
has required these surgeries.  For instance, K.S.K, M.D., 
diagnosed "premature arthritic problems requiring multiple 
surgical procedures" and Dr. I.B. indicated the Veteran 
"developed premature arthritis problems requiring multiple 
surgical procedures."  

With respect to Wallin element (2), a service-connected 
disability, the Veteran is currently service connected for 
sarcoidosis.  Wallin element (2) is accordingly satisfied.  
[The Board observes in passing that the Veteran is also 
service-connected for posttraumatic stress disorder, a right 
bundle branch block, a right knee disability and residuals of 
excision of abdominal lipomas; however, his contentions 
concern only sarcoidosis].

With respect to Wallin element (3), there are conflicting 
medical opinions as to whether the Veteran's multiple joint 
problems are related to sarcoidosis. 

There are of record some medical opinions which are arguably 
in the Veteran's favor.  Dr. I.B. opined in May 2002 that the 
Veteran's current joint problems "may" stem from his 
service-connected sarcoid and use of steroids to treat 
sarcoidosis.  
Dr. T.V.K. opined in October 1997 that the Veteran's joint 
problems "could be" secondary to steroid therapy for 
sarcoidosis.  Finally, Dr. K.S.K. stated in July 1995 that 
the Veteran's premature arthritis problems "may stem from 
use of steroids or from arthritis associated with his 
underlying disease process, sarcoid."  However, these 
opinion, couched as they are in terms of possibility are 
speculative and cannot support his claim.  See Obert and 
Tirpak, both supra.

Also in the Veteran's favor is a November 2002 opinion 
of Dr. C.N.B., who opined that:
 
It is my opinion that this [Veteran's] current 
arthritis [of the right and left] shoulders and his 
tendon rupture of his right shoulder were caused by 
his service related sarcoidosis . . . Sarcoidosis is 
a well-known cause of joint arthritis, however in 
this case the mechanism of this [Veteran's] multiple 
joint problems is certainly the unwanted side effect 
of his long term prescription from prednisone which 
was used to treat his sarcoidosis in the 1970s . . . 
Steroids [are] a known cause of both tendon and 
joint destruction and this [Veteran] has no other 
known etiology of his early joint and tendon 
problems.

This is clearly medical opinion evidence in the Veteran's 
favor.

Evidence against the claim consists, first, of a December 
2002 VA medical opinion that Veteran's various joint problems 
were not related to steroid treatment service-connected 
sarcoidosis, as follows:

There is no evidence in the c-file to indicate that 
the Veteran had any of the[] characteristic 
manifestations of chronic sarcoid arthropathy.  In 
the C-file there is evidence of previous trauma to 
the left forearm . . . and left knee . . . indicating 
some of [the veteran's] joint problems are traumatic 
in origin.  The veteran's shoulder problems were 
variously described as calcific bursitis of the right 
and left shoulder and calcific tendinitis of the 
right shoulder with impingement type syndrome for 
which he was treated with acromioplasty of the right 
shoulder on March 23, 1992.  This was nearly twenty 
years after he had received a course of steroids [for 
sarcoidosis].  Such a long period of time between 
cessation of his steroid therapy and his shoulder 
problem, in my opinion, militates against a causal 
relationship between his steroid therapy and shoulder 
problems.  The C-file does not contain details of 
onset of shoulder problems to establish a nexus 
between them and his earlier sarcoidosis. . . The 
evidence shown above does not support left elbow, 
left leg, right shoulder, left shoulder, left wrist 
and lumbar conditions as being secondary to 
sarcoidosis.
 
The Board sought additional clarification as to this matter 
in October 2006, specifically whether the Veteran's multiple 
joint problems were a result of steroid use to treat service-
connected sarcoidosis.  The IME, Dr. H.E.J., who as noted 
above is a specialist in rheumatology, reviewed the Veteran's 
claims folder in November 2006 and determined that the 
Veteran's multiple joint problems were not due to steroid use 
for service-connected sarcoidosis:

Corticosteroids are not usually recognized as a 
factor for aggravation of osteoarthritis.  The only 
exception would be secondary osteoarthritis following 
avascular necrosis of the joint which is well known 
to be associated with corticosteroid treatment.  In 
this case, there has been no evidence of avascular 
necrosis.  The other possibility where 
corticosteroids would have been a factor would be the 
appearance of corticosteroid-associated osteoporosis 
with subsequent vertebral collapse which this veteran 
does not appear to have.  Rotator cuff tears and 
calcific tendonitis are not known to be associated 
with sarcoidosis or corticosteroid treatment.  
Similarly, the ulnar and median nerve release are not 
known to be associated with corticosteroid treatment.  

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the December 2002 VA examiner and 
the November 2006 IME opinion than it does on the November 
2002 opinion of Dr. C.N.B.

The Board initially notes that Dr. C.N.B. is a neuro-
radiologist, as opposed to 
Dr. H.E.J., who was selected to provide the Board with a 
medical opinion given his expertise in rheumatology.  See 
Black, supra.

Further, both the December 2002 VA examiner and Dr. H.E.J. 
based their opinions as to the lack of a medical nexus 
relationship on a review of all of the Veteran's medical 
records, and provided reasoning which included: some of the 
Veteran's joint problems were traumatic in nature, other 
joint problems were not associated with sarcoidosis or 
steroid treatment for the same, and there was a significant 
gap in time between the Veteran's steroid treatment and 
development of shoulder problems.  Significantly, Dr. C.N.B. 
did not account for these facts in rendering his opinion.  
The failure of Dr. C.N.B. to explain his positive medical 
nexus statement in light of the Veteran's entire medical 
history weighs against the probative value of his opinion.  
See Hernandez-Toyens and Bloom, both supra.

In addition, Dr. C.N.B. stated that the Veteran "has no 
other known etiology of his early joint and tendon 
problems".  This appears not to be true.  The December 2002 
examiner specifically referenced trauma to various joints.   

Unlike the opinion of the Dr. C.N.B., the opinions of the 
December 2002 VA examiner and Dr. H.E.J. are well-reasoned 
and draw on specific aspects from the Veteran's medical 
history which, as noted above, reflects that some of the 
Veteran's joint problems were traumatic in nature, other 
joint problems were not associated with sarcoidosis or 
steroid treatment for the same, and the significant gap in 
time between the Veteran's steroid treatment and development 
of shoulder problems.  As such, the Board finds their 
opinions to be highly probative. 

In short, the opinion of Dr. C.N.B. is at odds with the 
remainder of the medical record.  Based on the entire record, 
the Board gives the opinion of Dr. C.N.B. little weight of 
probative value.  

The Board has also considered medical treatise evidence 
submitted by the Veteran's representative in October 2005.  
The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin, 11 Vet. App. at 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  While the article submitted by the Veteran's 
representative discusses a relationship between sarcoidosis 
and the bones and joints, this article contains no 
information or analysis specific to the Veteran's case, and 
does not draw upon a physical examination of the Veteran.  

The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  As such, the treatise evidence submitted by 
the Veteran is of no probative value as to the matter of 
medical nexus.  See generally Obert and Tirpak, both supra. 

The only other evidence in the claims file alleging that a 
medical relationship exists between the Veteran's multiple 
joint problems and his service-connected sarcoidosis and 
steroid treatment for sarcoidosis are the Veteran's 
statements and those of his representative.  It is now well 
settled, however, that lay persons without medical training, 
such as the Veteran and his representative, are not qualified 
to render medical opinions regarding matters such as etiology 
of disease, which call for specialized medical knowledge.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (2008), 
supra.  The Veteran's statements and that of his 
representative are accordingly lacking in probative value.

Accordingly, the competent medical evidence of record does 
not indicate that a medical nexus exists between the 
Veteran's service-connected sarcoidosis and his currently 
diagnosed disability affecting his left elbow, left wrist, 
left leg, left shoulder, right shoulder and low back.

Wallin element (3) has not been met, and the Veteran's claim 
fails on this basis. 

Conclusion

For reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery disease 
and a disability affecting the left elbow, left wrist, left 
leg, left shoulder, right shoulder and low back on a 
secondary basis.  Contrary to the assertions of the Veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
sarcoidosis and right bundle branch block, is denied.

Entitlement to service connection for a disability affecting 
the left elbow, left wrist, left leg, left shoulder, right 
shoulder and low back, claimed as secondary to service-
connected sarcoidosis, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


